Citation Nr: 0635138	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  01-04 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

REMAND

The appellant served in the National Guard and had active 
duty for training from June 1974 to October 1974.  This case 
comes to the Board of Veterans' Appeals (Board) from a 
September 2000 and a March 2004 rating decision.

In June 2006 the veteran's representative submitted 
additional medical records that were not previously of 
record.  The RO did not readjudicate the issue in light of 
the new evidence and did not issue a supplemental statement 
of the case (SSOC) subsequent to its receipt.  There is no 
waiver of initial RO consideration of record and waiver was 
sought by the Board in an August 2006 letter to which no 
response was received.  See 38 C.F.R. §§ 19.37, 20.1304 
(2005).  The Board cannot consider additional evidence 
without first remanding the case to the agency of original 
jurisdiction for initial consideration or obtaining the 
veteran's waiver.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED back to the RO via the Appeals Management Center in 
Washington, DC for the following action:

The RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
(to include that submitted directly to the 
Board in June 2006) and all pertinent 
legal authority then in effect and issue 
the veteran and his representative a 
supplemental statement of the case.  After 
allowing an appropriate time for response, 
if the one or more of the claims remains 
denied, the claim(s) should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


